CCA 37658. Review granted on the following issue:
WHETHER THE SPECIFICATION FOR FRATERNIZATION FAILS TO STATE AN OFFENSE BECAUSE IT ALLEGES A VIOLATION OF ARTICLE 134 BUT FAILS TO ALLEGE ANY OF ARTICLE 134’S TERMINAL ELEMENTS.
The decision of the United States Air Force Court of Criminal Appeals is vacated. The record of trial is returned to the Judge Advocate General of the Air Force for remand to that court for consideration of the granted issue in light of United States v. Fosler, 70 M.J. 225 (C.A.A.F. 2011). [See also ORDERS GRANTING PETITION FOR REVIEW this date.]